Citation Nr: 0700282	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-02 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for educational assistance benefits under 
Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1969.  The appellant in this matter is the veteran's 
son.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 decision by the RO in Muskogee, 
Oklahoma, which determined that the appellant was not 
eligible for educational assistance benefits under Chapter 
35, Title 38, United States Code.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the appellant's claims file reveals that due to a 
hearing request made by the appellant, this matter is not 
ready for appellate disposition.  In this regard, the Board 
notes that, in a substantive appeal filed in January 2005, 
the appellant requested a Board hearing to be held in 
Washington, DC.  

It appears that in accordance with this request, the Board 
issued correspondence addressed to the representative of the 
veteran (the appellant's father), informing the 
representative of a hearing for the veteran scheduled for May 
2005.  The veteran did not appear for the hearing as he has 
no claims pending on appeal, nor did he request the hearing.  
The appellant himself received no notice concerning his 
requested hearing.  

At this point, the Board believes that clarification of the 
appellant's hearing request is required.  In this regard, 
although the appellant requested a Board hearing to be held 
in Washington, DC, the record reflects that he is a student 
living in Texas, who is not represented.  Under such 
circumstances, the Board finds it likely that a hearing held 
at his local RO either before a Board member in person or via 
videoconference may prove more convenient for him.  The 
record does not reflect that he was adequately informed of 
local hearing options.  Travel Board and videoconference 
hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 
20.704(a).  

Accordingly, this case is REMANDED for the following:

1.  The RO is asked to contact the 
appellant to advise him of his hearing 
options and clarify whether he still 
wants a Board hearing.  If the appellant 
desires either a videoconference or 
Travel Board hearing, the RO should 
schedule him for such hearing at the 
earliest available opportunity.  The 
appellant should be notified in writing 
of the date, time and location of the 
hearing and that notice should be 
associated with the claims folder.  If 
the appellant in fact, wishes to be 
scheduled for a Board hearing to be held 
in Washington, DC, the case should be 
returned to the Board with his request to 
that effect associated with the claims 
folder. 

2.  In the event that either a 
videoconference or Travel Board hearing 
is conducted, or if the appellant 
withdraws his hearing request or fails to 
report for a scheduled videoconference or 
Travel Board hearing, the RO should 
readjudicate the claim.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the appellant until he is 
notified by the RO.  The purpose of this remand is to afford 
the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



